           3:20-cv-03164-JES # 7       Page 1 of 5                                                E-FILED
                                                                   Wednesday, 01 July, 2020 04:12:28 PM
                                                                          Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS

ERIC SCOTT PIPPIN,                          )
  Plaintiff,                                )
                                            )
   vs.                                      )        No. 20-3164
                                            )
JACK CAMPBELL, et. al.,                     )
  Defendants.                               )

                                  MERIT REVIEW ORDER

JAMES E. SHADID, U.S. District Judge:

         This cause is before the Court for merit review of the Plaintiff’s complaint and

consideration of Plaintiff’s Motion for a Temporary Restraining Order and Preliminary

Injunction. [5].

         The Court is required by 28 U.S.C. §1915A to “screen” the Plaintiff’s complaint,

and through such process to identify and dismiss any legally insufficient claim, or the

entire action if warranted. A claim is legally insufficient if it “(1) is frivolous, malicious,

or fails to state a claim upon which relief may be granted; or (2) seeks monetary relief

from a defendant who is immune from such relief.” 28 U.S.C. §1915A.

         Plaintiff, a pro se prisoner, claims Sheriff Jack Campbell, Jail Superintendent

Larry Beck, Lieutenant William Smith, and the Sheriff’s Department violated his

constitutional rights at the Sangamon County Jail.

         Plaintiff says on June 5, 2020, he was placed in “Security Offender Status.”

(Comp, p. 5). Due to this designation, Plaintiff says he only has 20 minutes to either

take a shower or go to the law library. Plaintiff says he needs more law library time

                                                1
         3:20-cv-03164-JES # 7        Page 2 of 5



because he is proceeding pro se in another civil case and in a pending criminal case. In

addition, Plaintiff says he is now required to shower in full restraints “which is clearly a

violation of the Plaintiff’s rights to be free from cruel and unusual punishment.”

(Comp., p. 5).

       Plaintiff has not articulated a constitutional violation based on limited time in the

law library because Plaintiff does not allege he suffered an actual injury as a result. See

Ortiz v. Downey, 561 F.3d 664, 671 (7th Cir. 2009); Lewis v. Casey, 518 U.S. 343, 350

(1996)(holding a prisoner must allege “a lack of access to legal materials has

undermined,” or caused to founder, “a concrete piece of litigation”). “Although fact

pleading is unnecessary, a prisoner's complaint must spell out, in minimal detail, the

connection between the alleged denial of access to legal materials and an inability to

pursue a legitimate challenge to a conviction, sentence, or prison conditions.” Ortiz, 561

F.3d at 671 (internal citation omitted).

       Plaintiff has provided little information concerning his second claim alleging he

was forced to wear restraints in the shower. For instance, Plaintiff does not state why he

was placed on Security Offender Status and he has not alleged a due process violation

based on this placement.

       Plaintiff does mention other pending litigation in his complaint and Plaintiff filed

another lawsuit pursuant to 41 U.S.C. §1983 on the same day he filed this case. In Pippin

v. Campbell, Case No. 20-3163, Plaintiff mentions an altercation with other inmates on

May 30, 2020 which resulted in “false criminal charges” against the Plaintiff alleging

“battery” and a “hate crime.” (Comp., p. 6). Sangamon County public records

                                              2
           3:20-cv-03164-JES # 7            Page 3 of 5



demonstrate three days before Plaintiff’s housing status was changed, Plaintiff was

charged with five criminal counts including Aggravated Battery, two counts of

committing a Hate Crime, Threatening a Public Official, and Criminal Damage to State

Supported Property.1

        Plaintiff has also failed to clarify whether he was a pretrial detainee or a

convicted inmate at the time of his allegations. If Plaintiff was convicted, then any

claim concerning the conditions of his confinement would be analyzed pursuant to the

Eighth Amendment’s prohibition against cruel and unusual punishment. See Farmer v.

Brennan, 511 U.S. 825, 834 (1994). On the other hand, the Fourteenth Amendment Due

Process Clause governs conditions-of-confinement claims for pretrial detainees. Miranda

v. County of Lake, 900 F.3d 335, 351–54 (7th Cir. 2018).

        Under either standard, Plaintiff must allege conditions which are “sufficiently

serious” that result “in the denial of the minimal civilized measure of life's necessities.”

See Farmer v Brennan, 511 U.S. 825, 834 (1994).2 Requiring an inmate on Security

Offender Status to wear restraints while showering does not meet this test. See Williams

v. Scott, 1995 WL 729314, at *9 (N.D.Ind. Aug. 23,1995)(“Courts which have addressed

claims based on the…the use of in-shower restraints have concluded that such

measures do not result in an Eighth Amendment violation.”)(citing cases); see also




1 Sangamon County Circuit Clerk, Records, Case No. 2020-CF-615; records.sangamoncountycircuit
clerk.org/sccc/DisplayDocket.sc, (last visited July 1, 2020).
2 While the Fourteenth Amendment and Eighth Amendment apply different standards to access a

Defendant’s conduct, both claims “overlap in the assessment of whether the conditions were sufficiently
severe.” Mays, 2020 WL 1812381, at *7, FN 6; see also Hardeman v. Curran, 933 F.3d 816, 822 (7th Cir. 2019).


                                                     3
         3:20-cv-03164-JES # 7        Page 4 of 5



Branham v. Meachum, 77 F.3d 626, 631 (2d Cir.1996) (requiring an inmate on “lockdown”

to shower while wearing leg irons does not state a claim under the Eighth Amendment).

       Since Plaintiff is proceeding pro se, the Court will allow Plaintiff a chance to file

an amended complaint clarifying his claim regarding law library time. Plaintiff’s

amended complaint must stand complete on its own and must not refer to any other

document. Plaintiff must explain “the connection between the alleged denial of access

to legal materials and an inability to pursue a legitimate challenge to a conviction,

sentence, or prison conditions.” Ortiz, 561 F.3d at 671.

       Plaintiff is further reminded he must be able to demonstrate he fully exhausted

his administrative remedies at the Sangamon County Jail before filing his complaint.

       IT IS THEREFORE ORDERED:

       1) Plaintiff’s complaint is dismissed for failure to state a claim upon which relief

       can be granted.

       2) The Court will allow Plaintiff an opportunity to file an amended complaint

       within 21 days or on or before July 22, 2020. If Plaintiff does not file his amended

       complaint on or before July 22, 2020, or does not follow the Court’s instructions,

       his case will be dismissed.

       3) Since Plaintiff has not clearly articulated a violation of his constitutional rights,

       his motion for a TRO or Preliminary Injunction is denied. [5].




                                              4
         3:20-cv-03164-JES # 7        Page 5 of 5



       4) Plaintiff is reminded he must immediately notify the Court in writing of any

       change in his mailing address or telephone number. Failure to provide this

       information will lead to the dismissal of this lawsuit.

       5) The Clerk is to provide Plaintiff with a blank complaint form for assistance

       and reset the internal Merit Review deadline within 30 days of this order.

Entered this 1st day of July, 2020.




                                  s/James E. Shadid
                      _________________________________________
                                  JAMES E. SHADID
                            UNITED STATES DISTRICT JUDGE




                                             5
